 

Exhibit 10.3

Grant Agreement – Non Qualified Options

 

Radiant Systems, Inc.

ID:11-2749765

3925 Brookside Parkway

Alpharetta, GA 30022

770-576-6350 (off), 770-754-7773 (fax)

 

         

Employee Name

Employee Address

Employee Address

  

Option Number:

Plan:

ID:

  

0000xxxx NQ

2005

xxxx

 

 

Effective XX/XX/XXXX (“Grant Date”), you have been granted an option (“Stock
Option”) to buy XX,XXX. shares of Radiant Systems, Inc. common stock (“Company
Stock”) at $X.XX per share (“Option Price”), which is equal to the Fair Market
Value of the Company Stock on the Grant Date. The Stock Option is not intended
to constitute an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended. The Stock Option is granted under the Radiant
Systems, Inc. Amended and Restated 2005 Long-Term Incentive Plan (as amended,
the “Plan”).

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vesting Type

  

Full Vesting

  

Expiration Date

1/3 of total grant    On Vest Date    1st anniv of grant    7th anniv of grant
1/3 of total grant    On Vest Date    2nd anniv of grant    7th anniv of grant
1/3 of total grant    On Vest Date    3rd anniv of grant    7th anniv of grant

Your Stock Option grant is subject to the limitations and other conditions set
forth in the Plan, including but not limited to:

 

  •  

Any part of the Stock Option that has vested may be exercised in whole or in
part at any time before the Stock Option expires or is terminated pursuant to
the terms of the Plan.

 

  •  

Any part of the Stock Option that has not previously been exercised by you will
expire the earlier of (i) the Expiration Date indicated above or (ii) 7 years
from the Grant Date.

 

  •  

No shares will be issued or delivered until full payment of the Option Price and
any required taxes have been received by the Company. The Option Price may be
paid by any of the methods described in Section 3.2(B) of the Plan; provided
that, if you wish to pay the Option Price using shares or an offset against
compensation due to you, you must obtain the consent and approval of the
Company. Also, shares may be used to pay required taxes only with the consent
and approval of the Company.

 

  •  

Compensation realized from the exercise of the Stock Option will be reported to
payroll for income tax purposes. For expatriates and employees outside the US,
your awards will be subject to tax withholding and/or reporting where
applicable.

 

  •  

This Stock Option is not transferable, except as described in the Plan.

 

  •  

Any unvested portion of this Stock Option will be forfeited upon your
Termination for any reason. You may exercise the vested portion of your Stock
Option until the earlier of (i) 3 months (1 year if termination is due to death
or disability) after termination, (ii) the Expiration Date, or (iii) expiration
of 7 years from the Grant Date.

 

  •  

Your Stock Options will be affected by a Change In Control event as described in
the Plan.

The Stock Option is granted under and governed by the terms and conditions of
the Plan and the related Prospectus, copies of which are available on Sharepoint
under the Stock Option portal at “Plan Documents,” and the terms and conditions
of which are made a part of this agreement. Any capitalized terms used herein
that are not defined herein shall refer to the term as defined in the Plan.

 

          Radiant Systems, Inc. (Keith Hicks, EVP-Human Resources)     Date     
     Employee Name     Date